                                                                          Case 4:19-cv-07798-YGR Document 41 Filed 01/19/21 Page 1 of 1




                                                                  1

                                                                  2                                   UNITED STATES DISTRICT COURT
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4

                                                                  5   SVETLANA NARBAEVA,                                 Case No.: 4:19-cv-07798-YGR
                                                                  6
                                                                                   Plaintiff,                            ORDER DISMISSING ACTION WITHOUT
                                                                  7                                                      PREJUDICE FOR FAILURE TO PROSECUTE
                                                                             vs.
                                                                  8

                                                                  9   FREMONT HOSPITAL / UHS INC.,

                                                                 10                 Defendant.
                                                                 11

                                                                 12          Pro se plaintiff Narbaeva filed the present lawsuit over a year ago on November 20, 2019.
                               Northern District of California
United States District Court




                                                                 13   Ms. Narbaeva has not yet filed valid proof of service. By Order dated November 6, 2020 (Dkt. No.
                                                                 14   39), Ms. Narbaeva was directed to file, no later than November 30, 2020, proof of service of the
                                                                 15   complaint, summons, and that same Order at Docket Number 39 on defendant Fremont Hospital /
                                                                 16   UHS Inc. and on defendants’ counsel. Ms. Narbaeva did not respond to that Order. By Order dated
                                                                 17   December 11, 2020 (Dkt. No. 40), Ms. Narbaeva was thereafter advised that she would need to
                                                                 18   comply with the Court’s prior order by January 4, 2021 or the case would be dismissed for lack of
                                                                 19   prosecution. To date, Ms. Narbaeva has not filed any responsive submissions, nor has she made any
                                                                 20   filings on the docket since September 25, 2020.
                                                                 21          Therefore, and pursuant to Rule 41 of the Federal Rules of Civil Procedure, this action is
                                                                 22   DISMISSED WITHOUT PREJUDICE.
                                                                 23          The Clerk of the Court is directed to close this case.
                                                                 24          IT IS SO ORDERED.
                                                                 25   Dated: January 19, 2021
                                                                 26

                                                                 27                                                 ___________________________________________
                                                                                                                            YVONNE GONZALEZ ROGERS
                                                                 28                                                       UNITED STATES DISTRICT JUDGE
